DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 4-8, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2018/0074482).
Regarding to claims 1 and 10:
	Cheng et al. discloses a commissioning method for a system (the claim preamble even though cites the system is an HVAC system, the claim body does not specify such HVAC system. The claim body in fact only cites the acts of the commissioning method. As a result, using such commissioning method for a HVAC system is just an intended use that does not carry patentable weight. Therefore, for purpose of examination, the scope of the claims is defined only by the acts cited in the claim body), comprising the step of:
		establishing a commissioning mission and sending it to a controller of the system, the commissioning mission comprising setting at least one test work condition with respect to an object to be commissioned (FIG. 2 shows a test mission),
		instructing the system (FIG. 2, element 104 and paragraph [0025]: the process 104 may include one or more pieces of equipment that operate together on the input x) and a digital twin system corresponding to the system to respectively operate with the at least one test work condition by the controller of the system (FIG. 2: Element 106 reads on the digital twin system. Paragraph [0025]: The process model 106 may be any type of process model that models the operation of the process 104 or the operation of the equipment within the process 104);
                              comparing physical data generated by the system and digital data generated by the digital twin, and based on a comparison result, diagnosing the object to be commissioned system (FIG. 2: The comparator 108 compares the actual data Y (105) and the model data Yp (107). The result of the comparator is used for diagnosing purpose (111-113)).
	Regarding to claims 4 and 11: further comprising sending the commissioning mission to a diagnostic engine, based on the commissioning mission, the diagnostic engine capturing the physical data (FIG. 2, element 105) and the digital data (FIG. 2, element 107) from the system and the digital twin system (FIG. 2: The comparator 108 and the determinator 111 read on the diagnostic engine).
	Regarding to claims 5-6: wherein the physical data and the digital data comprise at least one quantitative value indicative of the state of the component and the digital component respectively in the system and the digital twin system which operate in the at least one test work condition (FIG. 2: The outputs Y and Yp indicate the state of the actual process/equipment and the process model), wherein detecting the component by a sensing component in the system to obtain the physical data, and detecting the digital component by a sensing component in the digital twin system to obtain the digital data (paragraph [0027]: The system includes a plurality of sensors such as flow sensors, temperature sensors, pressure sensors, and the like).
	Regarding to claims 7 and 12: wherein obtaining a diagnosis result of the object to be commissioned by the diagnostic engine, the diagnosis result comprising any of the situations below and is notified by the diagnostic engine to a work condition testing unit which establishes the commissioning mission: 1) terminating a current commissioning mission; 2) changing the object to be commissioned, and establishing a new commissioning mission; 3) changing the test work condition in the original commissioning mission (FIG. 2 shows that the test work is terminated by “Set off alarm” (113)).
	Regarding to claim 8: wherein computing a tolerance provided by the diagnostic engine and a bias between the physical data and the digital data to obtain the diagnosis result (FIG. 2: The threshold 110 reads on the claimed tolerance).
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853